DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul M. H. Pua (Reg. 63167) on 5/6/2022.

The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS

1.	(Currently Amended) A method performed by a first wireless communication node being or comprising a first base station, the method comprising:
transmitting, to a second wireless communication node being or comprising a second base station, configuration information for a minimization of drive test, MDT, measurement, wherein the first wireless communication node and the second wireless communication node are both nodes in a wireless network, and wherein the MDT measurement is to be executed by a wireless communication device in the wireless network; 
receiving, from the second wireless communication node, a feedback in response to the configuration information for the MDT measurement, the feedback comprising a conflict indication indicating that the second wireless communication node has triggered an existing MDT measurement, which is same as the MDT measurement, on the wireless communication device; and
stopping the MDT measurement at the first wireless communication node in response to the feedback.

2.	(Previously Presented) The method of claim 1, wherein:
the feedback comprises a confirmation of the configuration information for the MDT measurement; and
the method further comprises executing the MDT measurement based on the configuration information via the wireless communication device in the wireless network.

3.	(Canceled)

4.	(Previously Presented) The method of claim 1, wherein:
the MDT measurement comprises a first portion to be executed by the first wireless communication node, a second portion to be executed by the second wireless communication node, and a third portion to be executed by the wireless communication device in the wireless network;
the second wireless communication node executes the second portion of the MDT measurement to generate a second measurement result; and
the method further comprises:
executing the first portion of the MDT measurement to generate a first measurement result,
reporting the first measurement result to a trace collection entity of the wireless network, 
receiving the second measurement result from the second wireless communication node, and
reporting the second measurement result to a trace collection entity of the wireless network.

5.	(Previously Presented) The method of claim 1, further comprising:
receiving, from the second wireless communication node, second configuration information for a second MDT measurement to be executed on the wireless communication device in the wireless network, wherein the MDT measurement is same as the second MDT measurement and to be executed on the wireless communication device; and transmitting, to the second wireless communication node, a conflict indication in response to the second configuration information, wherein the conflict indication indicates a conflict between the MDT measurement and the second MDT measurement to stop the second MDT measurement at the second wireless communication node, or
receiving, from the second wireless communication node, second configuration information for a second MDT measurement to be executed on the wireless communication device in the wireless network, wherein the MDT measurement is same as the second MDT measurement and to be executed on the wireless communication device; stopping the MDT measurement at the first wireless communication node, and transmitting, to the second wireless communication node, a second feedback in response to the second configuration information, wherein the second feedback comprises a confirmation of the second configuration information for the second MDT measurement to instruct the second wireless communication node to continue the second MDT measurement.

6.	(Currently Amended) A method performed by a first wireless communication node being or comprising a first base station, the method comprising:
transmitting, to a second wireless communication node being or comprising a second base station, a request for a minimization of drive test, MDT, measurement, wherein the first wireless communication node and the second wireless communication node are both nodes in a wireless network, and wherein the MDT measurement is to be executed by a wireless communication device in the wireless network;
receiving, from the second wireless communication node, a configuration message for the MDT measurement; and
transmitting, to the second wireless communication node, a feedback in response to the configuration message, the feedback comprising a conflict indication indicating that the first wireless communication node has triggered an existing MDT measurement, which is same as the MDT measurement, on the wireless communication device,
wherein the second wireless communication node stops the MDT measurement at the second wireless communication node in response to the feedback.

7.	(Original) The method of claim 6, wherein:
the request comprises first configuration information for the MDT measurement;
the configuration message comprises second configuration information for the MDT measurement; and
the second configuration information is same as the first configuration information and the feedback comprises a confirmation that the MDT measurement is to be executed based on the first configuration information, or
the second configuration information is different from the first configuration information and the feedback comprises a confirmation that the MDT measurement is to be executed based on the second configuration information.

8.	(Currently Amended) A method performed by a first wireless communication node being or comprising a first base station, the method comprising:
receiving, from a second wireless communication node being or comprising a second base station, configuration information for a minimization of drive test, MDT, measurement, wherein the first wireless communication node and the second wireless communication node are both nodes in a wireless network; and
transmitting, to the second wireless communication node, a feedback in response to the configuration information for the MDT measurement,
wherein the feedback comprises a confirmation of the configuration information for the MDT measurement and the second wireless communication node executes the MDT measurement based on the configuration information via a wireless communication device in the wireless network, or
wherein the MDT measurement is executed by a wireless communication device in the wireless network;
the feedback comprises a conflict indication indicating that the first wireless communication node has triggered an existing MDT measurement, which is same as the MDT measurement, on the wireless communication device; and
the second wireless communication node stops the MDT measurement in response to the feedback.

9.	(Canceled)

10.	(Previously Presented) The method of claim 8, wherein:
the MDT measurement comprises a first portion to be executed by the first wireless communication node, a second portion to be executed by the second wireless communication node, and a third portion to be executed by the wireless communication device in the wireless network; 
the second wireless communication node executes the second portion of the MDT measurement to generate a second measurement result; and
the method further comprises:
executing the first portion of the MDT measurement to generate a first measurement result, and
reporting the first measurement result to a trace collection entity of the wireless network,
receiving the second measurement result from the second wireless communication node, and
reporting the second measurement result to a trace collection entity of the wireless network.

11.	(Previously Presented) The method of claim 8, further comprising:
transmitting, to the second wireless communication node, second configuration information for a second MDT measurement to be executed on the wireless communication device in the wireless network, wherein the MDT measurement is same as the second MDT measurement and to be executed on the wireless communication device; receiving, from the second wireless communication node, a conflict indication in response to the second configuration information, wherein the conflict indication indicates a conflict between the MDT measurement and the second MDT measurement; and stopping the second MDT measurement in response to the conflict indication, or
transmitting, to the second wireless communication node, second configuration information for a second MDT measurement to be executed on the wireless communication device in the wireless network, wherein the MDT measurement is same as the second MDT measurement and to be executed on the wireless communication device; receiving, from the second wireless communication node, a second feedback in response to the second configuration information, wherein the second feedback comprises a confirmation of the second configuration information for the second MDT measurement; and executing, via the wireless communication device, the second MDT measurement based on the second configuration information.

12.	(Previously Presented) The method of claim 1, wherein the configuration information for the MDT measurement comprises information related to at least one of: measurement objects of the MDT measurement; measured values of the MDT measurement; a location measurement manner; link direction of the MDT measurement; a location measurement provider; trace collection entity device information; operator information; one or more MDT measurement collection locations; one or more network elements that report the MDT measurement result; measurement type of the MDT measurement; base station information that triggers the MDT measurement; and network management information of the base station information that triggers the MDT measurement.

13.	(Previously Presented) The method of claim 8, wherein the configuration information for the MDT measurement comprises information related to at least one of: measurement objects of the MDT measurement; measured values of the MDT measurement; a location measurement manner; link direction of the MDT measurement; a location measurement provider; trace collection entity device information; operator information; one or more MDT measurement collection locations; one or more network elements that report the MDT measurement result; measurement type of the MDT measurement; base station information that triggers the MDT measurement; and network management information of the base station information that triggers the MDT measurement.

14.	(Currently Amended) A method performed by a first wireless communication node being or comprising a first base station, the method comprising:
receiving, from a second wireless communication node being or comprising a second base station, a request for a minimization of drive test (MDT) measurement, wherein the first wireless communication node and the second wireless communication node are both nodes in a wireless network;
transmitting, to the second wireless communication node, a configuration message for the MDT measurement, and wherein the MDT measurement is to be executed by a wireless communication device in the wireless network; 
receiving, from the second wireless communication node, a feedback in response to the configuration message, the feedback comprising a conflict indication indicating that the second wireless communication node has triggered an existing MDT measurement, which is same as the MDT measurement, on the wireless communication device; and
stopping the MDT measurement at the first wireless communication node in response to the feedback.

15.	(Original) The method of claim 14, wherein:
the request comprises first configuration information for the MDT measurement;
the configuration message comprises second configuration information for the MDT measurement; and
wherein the second configuration information is same as the first configuration information and the feedback comprises a confirmation that the MDT measurement is to be executed based on the first configuration information, or
wherein the second configuration information is different from the first configuration information and the feedback comprises a confirmation that the MDT measurement is to be executed based on the second configuration information.

16.	(Original) A wireless communication node configured to carry out the method of claim 1.

17.	(Original) A wireless communication node configured to carry out the method of claim 8.

18.	(Original) A wireless communication node configured to carry out the method of claim 1.

19.	(Original) A non-transitory computer-readable medium having stored thereon computer-executable instructions for carrying out the method of claim 1.

20.	(Original) A non-transitory computer-readable medium having stored thereon computer-executable instructions for carrying out the method of claim 8.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-8 and 10-20 are allowed.
Applicant’s invention is drawn to a method and apparatus for stopping MDT measurement at a wireless communication node (base station).
Independent claims 1, 6, 8, and 14 are allowed for the following reasons.
Applicant's independent claims recite, inter alia, stopping the MDT measurement at the first wireless communication node in response to the feedback.
Wherein claims further recite that the feedback comprising a conflict indication indicating that the second wireless communication node has triggered an existing MDT measurement and further that the first and second wireless communication nodes being or comprising a first and second base station, respectively.  
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Examiner notes that that Yamine; Badawi US-20180063737-A1 and LEE; Young Dae US-20110250910-A1, as cited by applicant on IDS received 4/14/2022 receiving a feedback from a user equipment and stopping the MDT measurement at a user equipment device (See Lee Fig. 6 [0128]-[0139] and Yamine [0050] [0085]-[0086]) however the cited prior art alone or combination does not teach stopping the MDT measurement at the first wireless communication node in response to the feedback (where wireless communication node corresponds to a base station and feedback is received from a base station.
Independent claims 6, 8 and 14 are allowed for the same reasons as above.
Dependent claims 2, 4-5, 7-8, 10-13, and 15-20 are allowed for the reasons above as they depend upon the allowed independent claims 1, 6, 8 and 14.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 4/14/2022 and reasons for allowance in office action issued 1/14/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647